61 So.3d 414 (2010)
In the Interest of A.C. and A.S., children,
V.S., Petitioner,
v.
Department of Children and Family Services, and Guardian Ad Litem Program, Respondents.
No. 2D10-4048.
District Court of Appeal of Florida, Second District.
November 10, 2010.
John E. Hendry, Regional Counsel, Second District, and Cynthia Cholmondeley, Assistant Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel, Bartow, for Appellant.
Amie K. Patty, New Port Richey, for Appellee Department of Children and Family Services.
Jennifer S. Paullin, Tavares, for Appellee Guardian Ad Litem Program.
WHATLEY, Judge.
The Father, V.S., petitions this court for a writ of certiorari quashing the circuit court's order entered after a status check hearing which, among other things, denied his request to reinstate visitation with his daughter, A.S. A.S. had been adjudicated dependent and placed with a family member, and the Father's one-hour per week of supervised visitation had been suspended. The Father argues that the circuit court departed from the essential requirements of law by continuing the suspension of his visitation rights without clear and convincing evidence that his visits with A.S. were not in her best interest. The Department of Children and Families concedes error, and we agree with the Father's argument.
Accordingly, we grant the Father's petition and issue a writ of certiorari quashing the order denying the Father's motion to reinstate his visitation rights. We remand for further proceedings.
CASANUEVA, C.J., and ALTENBERND, J., Concur.